IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


LAW OFFICE OF BRUCE J. CHASAN,            : No. 89 EAL 2019
LLC AND BRUCE CHASAN, ESQUIRE,            :
                                          :
                   Petitioners            : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
FREUNSLICH & LITTMAN, LLC AND             :
GREGORY LITTMAN, ESQUIRE,                 :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.